                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION




  RANDY RAYMOND WALL WAY,
                                                   CV 17-71-M-DLC-JCL
                       Plaintiff,

        vs.                                         ORDER

  MHP OFFICER SCHNEIDER,

                       Defendants.

      United States Magistrate Judge Jeremiah C. Lynch entered his Findings and

Recommendations in this case on November 1, 2018, recommending Defendant's

Motion for Summary Judgment be granted and this action be dismissed. (Doc. 26

at 8.) Plaintiff did not object to the Findings and Recommendations and so has

waived the right to de novo review thereof. 28 U.S.C. § 636(b)(1 )(C). Absent

objection, this Court reviews findings and recommendations for clear error. United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en bane); Thomas v.

Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left with a

"definite and firm conviction that a mistake has been committed." United States v.

Syrax, 235 F .3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing for clear

error and finding none,



                                         -1-
     IT IS ORDERED that Judge Lynch's Findings and Recommendations (Doc.

26) are ADOPTED IN FULL. Defendant's Motion for Summary Judgment (Doc.

23) is GRANTED and this action is DISMISSED.

     DATED this   3tL day of January, 2019.




                                          Dana L. Christensen, Chief Judge
                                          United States District Court




                                    -2-
